DETAILED ACTION
This is the first Office Action regarding application number 16/821,572, filed on 03/17/2020, which is a continuation of PCT/JP2018/033640, filed on 09/11/2018, and which claims foreign priority to JP2017-194610, filed on 10/04/2017.
This action is in response to the Applicant’s Response dated 06/04/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election without traverse of Group II (claims 5-12) in the reply filed on 06/04/2021 is acknowledged.

Status of Claims
Claims 1-12 are currently pending.
Claims 1-4 are withdrawn.
Claims 5-12 are examined below.
No claim is allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over ARIMOTO (US 2014/0020752 A1) in view of MOSLEHI (US 2013/0167915 A1) and SASAKI (US 2007/0169805 A1).
Regarding claim 5, ARIMOTO teaches a back electrode type solar cell, comprising: 
a semiconductor substrate (21) having an uneven structure containing a plurality of protrusions (textured structure, para. 35) on at least a first surface (12); 
a first conductivity type semiconductor layer (n-type 28) and a first electrode layer (43) sequentially laminated on a first part of the first surface (Fig. 2); and 
a second conductivity type semiconductor layer (p-type layer 30) and a second electrode layer (53) sequentially laminated on a second part of the first surface (Fig. 2), 

wherein the first and second electrode layers are both constituted of an electrode material (layers 43 and 53 are a transparent conductive layer, para. 42), and 
wherein a plurality of the residues have shapes that reflect the shape of a part of a protrusion and are connected in the first direction (Fig. 2 illustrates that the shapes of the conductive material between adjacent electrode structures reflect the shape of the textured structure of the substrate’s surface).

    PNG
    media_image1.png
    613
    814
    media_image1.png
    Greyscale

ARIMOTO does not disclose expressly electrode residues between adjacent electrodes on the substrate having shapes that reflect the protrusions, or that the plurality of protrusions are present between adjacent electrodes.


    PNG
    media_image2.png
    353
    550
    media_image2.png
    Greyscale

SASAKI teaches a solar cell wherein electrode material residue may remain partially within the grooves between adjacent electrodes, and that the residues do not cause problems and further cleaning/removal may be omitted (para. 9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ARIMOTO and provide regular pyramidal structures across the entire surface of the semiconductor substrate, including areas between adjacent electrodes, as taught by MOSLEHI to provide effective light trapping (MOSLEHI, para. 40).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ARIMOTO and allow electrode residues to remain within the electrode separation grooves as taught by SASAKI 
The examiner further finds that the shapes of residues remaining on the first surface would inherently and obviously possess shapes that reflect the shape of the protrusion parts because the electrode material is deposited on the textured surface of the substrate.

Regarding claim 6, the combination of ARIMOTO, MOSLEHI, and SASAKI teaches or would have suggested the solar cell according to claim 5, wherein the protrusion has a quadrangular pyramidal shape (MOSLEHI, Fig. 2B illustrates the claimed quadrangular pyramidal shape), and the examiner finds that the shapes of residues remaining on the first surface would inherently and obviously possess shapes that reflect the shape of the protrusion parts because the electrode material is deposited on the textured surface of the substrate, specifically that the plurality of residues are triangular in a front view taken from the first surface.

Regarding claim 7, the combination of ARIMOTO, MOSLEHI, and SASAKI teaches or would have suggested the solar cell according to claim 5, wherein the first electrode layer and the second electrode layer each have a multilayer structure (layer 43 corresponds to the claimed first sublayer and layer 45 corresponds to the claimed second sublayer, ARIMOTO, Fig. 2), and wherein a first layer of the multilayer structure has a thickness equal to or less than a half of the thickness of a second layer or a layer 

Regarding claim 8, the combination of ARIMOTO, MOSLEHI, and SASAKI teaches or would have suggested the solar cell according to claim 5, wherein the electrode material is a conductive oxide (layers 43 and 53 are a transparent conductive layer, ARIMOTO, para. 42).

Regarding claim 9, the combination of ARIMOTO, MOSLEHI, and SASAKI teaches or would have suggested the solar cell according to claim 5, and it requires only a mere duplication of solar cells to form a solar module.

Regarding claim 10, the combination of ARIMOTO, MOSLEHI, and SASAKI teaches or would have suggested the solar cell according to claim 6, wherein the first electrode layer and the second electrode layer each have a multilayer structure (layer 43 corresponds to the claimed first sublayer and layer 45 corresponds to the claimed second sublayer, ARIMOTO, Fig. 2), and wherein a first layer of the multilayer structure has a thickness equal to or less than a half of the thickness of a second layer or a layer subsequent to the second layer (ARIMOTO, para. 42 teaches that the thickness  relationship of the first and second sublayers is within the claimed range).

Regarding claim 11, the combination of ARIMOTO, MOSLEHI, and SASAKI teaches or would have suggested the solar cell according to claim 6, wherein the 

Regarding claim 12, the combination of ARIMOTO, MOSLEHI, and SASAKI teaches or would have suggested the solar cell according to claim 7, wherein the electrode material is a conductive oxide (layers 43 and 53 are a transparent conductive layer, ARIMOTO, para. 42).


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721